Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 27 March 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my Dear Daughter
Sunday Eve. Quincy March 27th 1808

William left us on thursday, and on fryday set his face towards you. we parted with him, with much reluctance his whole conduct has been so Satisfactory to all of us, that our Blessings and good wishes will follow him, where ever he goes, or what ever his destination in Life may be. to the reading Law he appeard averse; and he offerd weighty reasons against it. the bent of his mind appears to be for a military Life. the present State of our country bodes employment in that department more than I wish it did, what arrangements will be made, a little time will disclose. his Grandfather will write to the proper Authority in his favour, if he should decide for the Army. if any thing should present in a civil line of Life; it would certainly meet my wishes in preference—Several Letters arrived on saturday for him—which agreable to his request, his uncle has coverd and returnd to him one of them, from its back, I fancied might have an inclosure for me but I did not feel myself at Liberty to open it. if so I shall regret that it was returnd.
I sent by William a few articles which I presumed would be acceptable to you, and to Caroline, my commission should have extended further, if william could have delayd his return longer, or into April—I might sometimes forward you a few necessaries if any mode of conveyence could be pointed out.
The Season here is mild, and we have the appearence of an early Spring—we have begun to prepare our Garden. there is a general Stagnation of buisness. the farmer knows not how to hire labour or to pay for it rather. commerce is dead and agriculture is chief mourner. not a ray of light brakes through the Gloom. information is arriveing that Napolean is hunting out new inventions to draw tighter the restriction with which he has bound commerce and oblige us if possible, to take a part for or against him. an other unhappy affair has taken place in the East Indias between the British and Americans upon the old griveance of impressing Men, and Blood has been Shed upon both Sides: the Anti Anglonianes Seize with eagerness every cause of uneasiness, and work it up to a pitch of voilence which must terminate in war. the British are very insolent and haughty—and exercise their power, without much regard to right.
all events are under the Controul of a Supreem being who will order and direct them, I hope trust for our best good: and may it please him to avert from us the horrors of war—
I have not much of a local nature to relate to you. William will tell you all a bout us, of uncle and Aunts, little folks and great—his uncle Cranch he did not know was Sick. he is seizd with one of his old Lung complaints, which his advanced Age makes very allarming—he has had a Strengh of Constitution which has carried him through much sickness, to a very good old Age in vigor and usefullness. So good a Man is ready to depart when calld for, Yet we wish to keep him here longer. Col Hubert of Abington died a few days since very suddenly. Who that knew what a frail feeble being his wife has always been, would have Supposed that she would have Survived him?
You must write to me frequently. I shall want to know how you come on, when you begin to vegitate, what Success you have had with maple Sugar? &c what help you have, what sort of people you have as neighbours? whether you can use a wheel carriage—you have a Physician near you.
I saw Miss Hinkly in Boston—She regreted very much that she did not know that you was in Northhampton William has taken Letters to her. and his Grandfather gave him one to Govenour Strong—I suppose he will be with you by the time my Letter reaches you.
My Regards to Mrs St Hillair, and Love to the col. Louisa is in Boston. Mrs Adams will write to you.
all the domesticks join in Love to the dear Caroline—Mary always has her dear Souls over, when ever she talks of her—So Caroline may skip light as the faun—since she is always rememberd as the dear delightfull Girl whom every Body loves. and no one more than her affectionate Grandmother
Abigail Adams